Appeal from a judgment (denominated decision, judgment and order) of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered October 24, 2012 in a CPLR article 78 proceeding. The judgment, inter alia, granted the petition.
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law without costs and the petition is dismissed.
Same memorandum as in Matter of Legacy at Fairways, LLC v Planning Bd. of Town of Victor (112 AD3d 1289 [2013]). Present — Scudder, EJ, Smith, Fahey, Sconiers and Valentino, JJ.